By the Court,
Lewis, C. J. :
The plaintiff brought his action, and prayed judgment for the sum of four hundred and fifty dollars, but recovered only the sum of two hundred dollars, which amount the defendant admitted by her answer to be due. The District Court rendered judgment for that sum with costs. The defendant claims that no costs should have been allowed, and upon that ground takes this appeal. .
It is declared by section four hundred and seventy-eight of the Practice Act, that “ no costs shall be allowed in an action for the recovery of money or damages where the plaintiff recovers less than three hundred dollars, nor in an action to recover the possession of personal property, where the value of the property is less than ■three hundred dollars.” 'This provision is obviously confined to cases in the District Courts, and was evidently adopted to prevent the bringing of actions in those Courts, which should or might be instituted in the Courts of the justices of the peace, which may be done by simply claiming the recovery of a sufficient amount to bring them within the jurisdiction of the upper Court, although less may be actually due. In such case, if less than that sum be recovered the conclusion is that less is due, and therefore that the plaintiff should have brought his action before a justice of the peace, where the costs are generally much less than in the Courts of record. The sum recovered by the plaintiff in this action being but two hundred dollars, he was not entitled to costs.
At the 'outset, however, we are met by the objection that this Court has no jurisdiction of the case, because the sum in controversy between the parties is not sufficiently large. The Constitution gives this Court, like the several District Courts of the State, jurisdiction in all cases “ in which the demand (exclusive of in*162terest) or the value of property in controversy exceeds three hundred dollars.” By the demand in controversy we understand the sum sought to be recovered by the plaintiff, and not that for which he actually receives judgment. The language of the Constitution conferring jurisdiction upon this Court in cases of money demands is identical with that respecting the District Courts; and it will hardly .be denied that the test of the jurisdiction of the District Court is the sum claimed ifi the complaint. Suppose three hundred and fifty dollars be the sum claimed in the complaint, and the defendant answer, admitting two hundred and ninety dollars, or any sum less than three hundred, to be due the plaintiff; can- it be reasonably argued that the District Court would in such case be deprived of jurisdiction ? Certainly not: but if the District Court has jurisdiction in the first ihstance, this Court has jurisdiction to review its action upon appeal, for every reason in favor of the jurisdiction of the District Court to try, applies with equal force to the jurisdiction of this Court to review. In the case of Solomon v. Reese, 33 Cal. 28, the Supreme Court of California, upon constitutional language precisely like ours, had this identical question under consideration, and attained the conclusion that the ad damnum clause in the complaint is the test of the jurisdiction of the Court.
Again, it is argued, the question of the allowance of costs cannot be reviewed upon this appeal, and the case of Howard v. Richards, 2 Nev. 128, is referred to as authority. We do not see that that case has the remotest bearing on the question here made. In that the point was made that costs should not have been allowed, because the cost bill was not filed within the time prescribed by statute ; and we held that the question was not before the Court, the appeal being simply from the judgment, which brought up nothing but the judgment roll, and as the fact that the cost bill was not filed within the statutory time did not appear in the record so brought up, the Court refused to consider it. Here the judgment roll exhibits the fact that the plaintiff should have recovered no costs, because he obtained judgment for only two hundred dollars, and thus the error complained of is presented to the Court upon the record brought up. Upon an appeal from a judgment, any error appearing in the judgment roll may be corrected in the appellate Court without a statement on appeal.
*163No other point is made by counsel which requires consideration; we will therefore modify the judgment to the extent of striking out the costs. So ordered.
JounsoN, J., did not participate in the foregoing decision.